Citation Nr: 1416593	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  13-25 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the Army from August 1954 to July 1957 and October 1957 to October 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2014, the Board remanded the matter for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for status post right knee replacement (formerly rated under chondrocalcinosis s/p fragment removal) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's Letter, March 2014.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2014 remand, the Board requested that a new medical opinion be provided since the Veteran underwent an MRI in December 2010 and was diagnosed with a different disease than he was evaluated for at his June 2010 VA examination.  In that regard, the Veteran was afforded a VA examination in June 2010, at which time he was diagnosed with crystalline arthropathy (pseudogout) with degenerative changes.  The examiner opined that the "[V]eteran demonstrates psuedogout of his left knee which is a metabolic abnormality, stand alone entity neither caused by, adjunct, nor aggravated by the [V]eteran's service connected right knee.  [T]he chondrocalcinosis within the left knee is the source of the advancement of the degenerative changes.  [T]his is a stand alone entity neither caused by or a result of service activities or adjunct to service connected disabilities."  The Veteran subsequently underwent a MRI in December 2010, which revealed an impression of chrondromalacia patella, complex lateral meniscal tear and popliteal cyst of the left knee.  The Veteran's claim was remanded by the Board to determine whether the Veteran's newly diagnosed left knee disability is directly related to active service or caused or aggravated by the Veteran's service-connected right knee disability. 

On remand, the March 2014 VA examiner opined that the Veteran's left knee disability was "less likely than not incurred in or caused by the claimed in-service, injury, event or illness," due to lack of evidence of a left knee condition in the Veteran's service medical records.  She further opined that the Veteran's left knee disability was less likely than not aggravated beyond its natural progression by the service-connected right knee disability.  She noted that she could not address the baseline level of severity of the Veteran's left knee disability without objective evidence.  Of significance, the examiner did not address whether the Veteran's left knee was caused by his service-connected right knee.  Moreover, her rationale for why the Veteran's left knee is not aggravated beyond its natural progression is inadequate.  In that regard, the examiner states that the Veteran "has changes consistent with chondrocalcinosis," but does not address to what degree, if any, this diagnosis is impacted by the service-connected right knee disability.  The AMC/RO failed to comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

Consequently, the Board must again remand the Veteran's claim for a medical opinion regarding whether the Veteran's left knee disability is caused or aggravated by the Veteran's service connected right knee disability.  Stegall, supra.  On remand, in addition to the above mentioned questions, the clinician should also address whether the Veteran's right knee disability caused or aggravated the Veteran's left knee,in light of the Veteran's antalgic gait.  See VA examination, June 2010 ("cane left mild antalgic gait right knee").  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain another medical opinion concerning the left knee.  The Veteran's claims file, including a copy of this remand, must be made available to the clinician for review in connection with the opinion.  The clinician is asked to offer opinions as to the following questions:

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disabilities of the left knee, including chondromalacia patella, meniscal tear and cyst, are caused by the Veteran's service-connected disability of the right knee, to include as a result of compensating for his service-connected right knee disability and/or an altered gait associated with the right knee disability.

(b)  Whether it is at least as likely as not that any diagnosed disabilities of the left knee including chondromalacia patella, meniscal tear and cyst, are aggravated (i.e., worsened) beyond the natural progress by the Veteran's service connected right knee, to include as a result of compensating for his right knee disability and/or an altered gait associated with the right knee disability.
.

If aggravation is found, the clinician should address the following medical issues:

i.  the baseline manifestations of the Veteran's left knee disability found prior to aggravation; and

ii.  the increased manifestations which, in the clinician's opinion, are proximately due to the service connected right knee disability.  

If the clinician feels that the requested opinion cannot be rendered without resorting to speculation, the clinician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the clinician (i.e. additional facts are required, or the clinician does not have the needed knowledge or training).  

The clinician should provide a complete rationale for the conclusions reached.  

2.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



